          Case 2:20-cv-00644-DAD-BAM Document 29 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     LUZ LICEA,                                         Case No. 2:20-cv-00644-DAD-BAM
 8
                    Plaintiff,                          ORDER TO SHOW CAUSE WHY
 9                                                      SANCTIONS SHOULD NOT BE IMPOSED
             v.                                         FOR FAILURE TO OBEY A COURT
10                                                      ORDER RE NON-ADMITTED COUNSEL
     C R BARD INCORPORATED, et al.,
11                                                      (Doc. Nos. 8, 19)
                    Defendants.
12                                                      FOURTEEN (14) DAY DEADLINE

13         On March 26, 2020, this case was transferred to this Court from the United States District
14 Court for the District of Arizona. (Doc. No. 6.) On March 27, 2020, the Clerk of Court issued a

15 notice directing counsel Matthew David Schultz and Jeff R. Gaddy to submit a pro hac vice

16 application to practice in this District. (Doc. No. 8.) On April 13, 2020, the Court directed the

17 parties to promptly address as appropriate any counsel identified on the docket who have not

18 been terminated and are not admitted to practice before the Court. (Doc. No. 16.)

19         Local Rule 180 governs admission of attorneys to practice before this Court. “Admission
20 to and continuing membership in the Bar of this Court are limited to attorneys who are active

21 members in good standing of the State Bar of California.” L.R. 180(a). Each applicant for

22 admission must present to the Clerk a Petition by Attorney for Admission to Practice before the

23 Eastern District which complies with the requirements of Local Rule 180(a). Attorneys who

24 are not active members in good standing of the State Bar of California may, upon application

25 and in the discretion of the Court, be permitted to appear and participate in a particular case pro

26 hac vice. Id. at 180(b)(2). Local Rule 110 further provides that counsel or a party’s failure to
27 comply with the Local Rules or with any order of the Court may be grounds for imposition of

28


                                                    1
          Case 2:20-cv-00644-DAD-BAM Document 29 Filed 07/22/20 Page 2 of 2


 1 any and all sanctions authorized by statute or Rule or within the inherent power of the Court.

 2 Id. at 110.

 3         Plaintiff has not complied with the Court’s order directing the parties to appropriately

 4 address any counsel who have not been terminated and are not admitted to practice before the

 5 Court. Specifically, a review of the docket and Court records indicates that counsel Matthew

 6 David Schultz and Jeff R. Gaddy have not submitted a Petition by Attorney for Admission to

 7 Practice before the Eastern District or filed an application for admission to practice pro hac vice

 8 in this case and have not been terminated as counsel of record for Plaintiff. See L.R. 182.

 9         Accordingly, Laura Baughman, Matthew David Schultz, and Jeff R. Gaddy, counsel for

10 Plaintiff, are HEREBY ORDERED TO SHOW CAUSE why sanctions should not be imposed

11 for failure to comply with the Court’s orders. A written response to this order to show cause

12 shall be filed within fourteen (14) days of service of this order. If appropriate steps are taken

13 to terminate Matthew David Schultz and Jeff R. Gaddy as counsel of record for Plaintiff or if

14 Messrs. Schultz and Gaddy seeks admission, either by submitting a Petition by Attorney for

15 Admission to Practice before the Eastern District or filing an application for admission to

16 practice pro hac vice and paying the applicable fee and by registering for CM/ECF, within

17 fourteen (14) days of service of this order, then no written response will be required.

18         The Clerk of Court is directed to mail serve a copy of this Order to Show Cause on

19 Matthew David Schultz and Jeff R. Gaddy at the offices of Levin Papantonio Thomas Mitchell
20 Rafferty & Proctor PA, 316 S. Baylen St., Suite 600, Pensacola, FL 32502.

21         Failure to respond to this order to show cause may result in the imposition of

22 sanctions on counsel or parties who contributed to violation of the Court’s order.

23
     IT IS SO ORDERED.
24

25     Dated:    July 22, 2020                               /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    2
